 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 HUNG-KWONG YEUNG,                                      Case No.: 2:17-cv-02944-APG-GWF

 4           Plaintiff                                         Order for Status Report

 5 v.

 6 GOLDEN NUGGET LAS VEGAS,

 7           Defendant

 8         The parties previously agreed to stay this case until December 31, 2018. ECF No. 22.

 9 More than a month has passed since that date, and there has been no activity in the case.

10         IT IS THEREFORE ORDERED that on or before March 1, 2019, the parties shall file a

11 joint status report or a stipulation for dismissal.

12         DATED this 6th day of February, 2019.

13

14
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
